DISSENTING OPINION
MONTGOMERY, Judge.
I cannot agree with the majority opinion.
On December 15, 1967, this court, in Webb Transfer Lines, Inc. v. Taylor’s Adm’r, Ky., construed KRS 189.330(7), the same statute involved here. The facts in the two cases are similar.
This quotation from that opinion is especially pertinent:
“Appellee contends that because the truck was on the wrong side of the road the truck driver was guilty of negligence as a matter of law. With this contention we cannot agree. Under the facts as shown here the only thing this proves is that the driver was doing everything within his power to miss the automobile which had suddenly blocked his lane of travel.”
This quotation supports the view of the trial judge, based on Chambliss v. Lewis, Ky., 382 S.W.2d 207, as expressed in the majority opinion, that the driver of the vehicle about to enter the highway had an absolute duty to “yield the right of way to all vehicles approaching on the highway.” Chambliss dealt with KRS 189.330(4), which says that “* * * the driver of a vehicle shall stop at the entrance to a through highway and shall yield the right of way to other vehicles which have entered the intersection from the through highway or which are approaching so closely on the highway as to constitute an immediate hazard, * * *.”
There is no difference in principle in the two sections of KRS 189.330. Both are for the purpose of assuring through traffic the right of way over vehicles entering upon the highway from an inferior highway, private road, or driveway. In Riggs v. Miller, Ky., 396 S.W.2d 69, this court said that the driver on the through highway can assume that another driver approaching a stop sign will observe it. Otherwise, the statute is rendered ineffective. In Manning v. Claxon’s Executrix, Ky., 283 S.W.2d 704, construing KRS 189.-330(5) on similar facts, the court said:
“Even assuming appellant’s driver was negligent in turning out of his lane, and thus reacting improperly to the emergency situation presented, the fact remains that the emergency was created by Clax-on’s negligent violation of his statutory duty not to pull out onto the highway in the face of a vehicle approaching so closely as to create an immediate hazard.”
The majority opinion indicates that the accident occurred at a place where the highway was straight for one thousand feet in each direction. In Couch v. Hensley, Ky., 305 S.W.2d 765, in which KRS 189.330(4) was involved, the court applied the rule in Vaughn v. Jones, Ky., 257 S. W.2d 583, holding that a driver pulling onto a highway “will not be heard to say *261that he looked but did not see an approaching car when it was right there in clear view.”
From the cases reviewed, KRS 189.330 was intended, and has been so construed, to mean that there is a duty on the part of a driver not to enter on a through highway until he can do so in absolute safety, and that his failure to do so in safety, in the absence of wanton or willful conduct on the part of the approaching driver, is an absolute bar to recovery. Any other holding destroys the very purpose of modern through highways and makes the entry on through highways a hazardous guessing game involving life and property.
The majority opinion is also wrong in holding the trial court in error for directing a verdict for the defendant at the close of the opening statement. The purpose of an opening statement is to allow the attorney for the plaintiff to outline the proof on which he expects to win his case. An opening statement, almost without exception, is stronger than the proof because it is a statement of the facts which counsel hopes to prove. This is indicated here by the counsel’s statement that appellees’ tractor-trailer was being driven at a speed up to eighty miles per hour. Counsel presents the most favorable view of his case in the opening statement. This is conclusively shown by the statement made to the court, .after the motion was made, that the evidence to be submitted by the plaintiff would be substantially the same as his opening statement. For this reason the suggestion expressed in the majority opinion that something more favorable may be shown by testimony has no merit.
The trial court, in directing a verdict after the opening statement, was following the mandate of CR 1 “to secure the just, speedy, and inexpensive determination” of the action. The trial judge’s decision was proper. Caplinger v. Werner, Ky., 311 S.W.2d 201.
For these reasons I respectfully dissent.